 
AMENDED AND RESTATED
LICENSE, SUPPLY AND R&D AGREEMENT


by and among


LANDEC CORPORATION,


LANDEC AG, LLC


and


MONSANTO COMPANY

 
November 27, 2009
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


1.
DEFINITIONS.
- 1 -
     
2.
LICENSE GRANTS AND IP OWNERSHIP.
- 5 -
       
2.1.
License Grants to Monsanto.
- 5 -
         
2.2.
License Grants to Landec.
- 6 -
         
2.3.
Retained Rights and Ownership.
- 6 -
       
3.
ANNUAL PAYMENTS AND LICENSE PURCHASE OPTION.
- 7 -
       
3.1.
Annual Payments
- 7 -
         
3.2.
License Purchase Option
- 7 -
         
3.3.
Long-Term Supply
- 7 -
         
3.4.
Effects of License Purchase
- 8 -
         
3.5.
Failure to Exercise the License Purchase Option
- 8 -
         
3.6.
Undertakings Relating to License Purchase Option
- 8 -
       
4.
SUPPLY OF LICENSED PRODUCT.
- 9 -
       
4.1.
Supply Agreement.
- 9 -
         
4.2.
Monsanto’s Responsibilities.
- 9 -
         
4.3.
Landec’s Responsibilities.
- 10 -
         
4.4.
Payment.
- 10 -
         
4.5.
Records and Audit
- 11 -
         
4.6.
Sole Remedy
- 11 -
         
4.7.
Title
- 11 -
       
5.
SERVICES
- 11 -
       
5.1.
Operating Services.
- 12 -
         
5.2.
Monsanto’s Support Services
- 13 -
         
5.3.
Sales Agency.
- 13 -
         
5.4.
Costs of Services.
- 14 -
         
5.5.
Records and Audit
- 14 -
       
6.
INTELLECTUAL PROPERTY.
- 14 -
       
6.1.
Filing, Prosecution and Maintenance of Patent Rights.
- 14 -
         
6.2.
Enforcement of Patent Rights.
- 17 -

 
i

--------------------------------------------------------------------------------


 

 
6.3.
Defense of Third Party Infringement Action.
- 19 -
         
6.4.
Patent Term Restoration
- 20 -
       
7.
CONFIDENTIALITY.
- 21 -
       
7.1.
Confidential Information
- 21 -
         
7.2.
Exceptions
- 21 -
         
7.3.
Authorized Disclosure and Use.
- 21 -
         
7.4.
SEC Filings and Other Disclosures
- 22 -
         
7.5.
Public Announcements
- 22 -
       
8.
REPRESENTATIONS, WARRANTIES AND COVENANTS.
- 22 -
       
8.1.
Representations, Warranties and Covenants of Each Party
- 22 -
         
8.2.
Additional Representations, Warranties of Landec
- 23 -
         
8.3.
Representation by Legal Counsel
- 23 -
         
8.4.
No Inconsistent Agreements
- 23 -
         
8.5.
Warranty Disclaimer
- 23 -
       
9.
TERM AND TERMINATION.
- 24 -
       
9.1.
Term
- 24 -
         
9.2.
Termination by Monsanto
- 24 -
         
9.3.
Termination for Cause
- 24 -
         
9.4.
Effects of Termination.
- 25 -
         
9.5.
Survival of Certain Obligations
- 25 -
       
10.
INDEMNIFICATION.
- 25 -
       
10.1.
Indemnification by Landec.
- 25 -
         
10.2.
Indemnification by Monsanto
- 26 -
         
10.3.
Conditions to Indemnification
- 27 -
         
10.4.
Limitations of Indemnification.
- 27 -
         
10.5.
Sole Remedy
- 28 -
       
11.
MISCELLANEOUS TERMS.
- 28 -
       
11.1.
General Payment Terms.
- 28 -
         
11.2.
Assignment
- 28 -
         
11.3.
Amendment
- 29 -
         
11.4.
Waiver
- 29 -

 
ii

--------------------------------------------------------------------------------


 

 
11.5.
Governing Law and Jurisdiction
- 29 -
         
11.6.
UN Convention on Contracts for Sale of Goods
- 29 -
         
11.7.
Bankruptcy
- 29 -
         
11.8.
Dispute Resolution
- 29 -
         
11.9.
Descriptive Headings
- 30 -
         
11.10.
Notices
- 30 -
         
11.11.
Entire Agreement
- 31 -
         
11.12.
Force Majeure
- 32 -
         
11.13.
Severability
- 32 -
         
11.14.
No Implied License
- 32 -
         
11.15.
Basis of Bargain
- 32 -
         
11.16.
Further Actions
- 32 -
         
11.17.
Independent Contractors
- 33 -
         
11.18.
Counterparts
- 33 -



Exhibits


Exhibit A
Non-Exclusive Licensed Patent Rights owned by Landec Corporation
   
Exhibit B
Non-Exclusive Licensed Patent Rights owned by Landec Ag
   
Exhibit C
Exclusive Licensed Patent Rights Owned by Landec Corporation
   
Exhibit D
Form of Warranty and Disclaimer Language

 
iii

--------------------------------------------------------------------------------


 
LICENSE, SUPPLY AND R&D AGREEMENT


This Amended and Restated License, Supply and R&D Agreement (this “Agreement”)
is entered into as of November 27, 2009 (the “Effective Date”), by and among
LANDEC CORPORATION, a corporation organized and existing under the laws of the
state of Delaware (“Landec Corporation”), LANDEC AG, LLC, a limited liability
company organized and existing under the laws of the state of Delaware and a
subsidiary of Landec Corporation (“Landec Ag,” and together with Landec
Corporation, “Landec”), and MONSANTO COMPANY, a corporation organized and
existing under the laws of the state of Delaware (together with its Affiliates
referred to herein as “Monsanto”).  Landec Corporation, Landec Ag and Monsanto
may each be referred to herein individually as a “Party” and collectively as the
“Parties.”


Background


WHEREAS, Landec has developed and commercialized a broad technology and
business, including proprietary technology, patents, technical know-how, trade
secrets and other intellectual property rights, for seed coatings and
coating-related processes, and systems designed to control and enhance
germination and other seed performance characteristics, and the formulation,
application and the use of such coatings, processes and systems, either alone or
in combination with herbicides, fungicides, insecticides, nutrients and other
additives (the foregoing collectively referred to as the “Intellicoat® Seed
Coating Technology”);


WHEREAS, Monsanto, an agricultural company, produces leading seed brands in
large-acre crops like corn, cotton and oilseeds (soybeans and canola);


WHEREAS, Monsanto desires to obtain, and Landec desires to grant to Monsanto, a
non-exclusive license to Landec’s Intellicoat® Seed Coating Technology and an
exclusive license to Landec’s Controlled Release Patent Rights (as defined
below);


WHEREAS, the Parties have previously entered into a License, Supply and R&D
Agreement dated December 1, 2006, as amended on May 29, 2009 (the “Original
Agreement”) and pursuant to Section 11.3 of the Original Agreement the Parties
wish to amend and restate the Original Agreement herein; and


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which are
 hereby acknowledged, the Parties hereby agree as follows:


Agreement
 
1.
Definitions.

 
 
1.1.
“Affiliate” means, with respect to any person or entity, any other person or
entity which controls, is controlled by or is under common control with such
person or entity.  A person or entity will be regarded as in control of another
entity if it owns or controls more than fifty percent (50%) of the equity
securities of the subject entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority).

 
- 1 -

--------------------------------------------------------------------------------


 
 
1.2.
“Commercially Reasonable Efforts” means those efforts, activities, measures, and
resources of a diligent Third Party active in a similar field as the Party under
the obligation to make such efforts would consider to be commercially
reasonable, feasible and viable to be performed, undertaken or made in or under
the specific circumstances.

 
 
1.3.
“Confidential Information” means, with respect to each Party, proprietary data
or information that belongs in whole or in part to such Party or information
designated as Confidential Information of such Party hereunder, in all cases
that, if disclosed in writing, is marked with the words “Confidential,”
“Proprietary” or words of similar import and, if disclosed orally or visually,
is described in reasonable detail in a written notice sent by the disclosing
party to the receiving party within thirty (30) days of the oral or visual
disclosure requesting that such information be treated as Confidential
Information hereunder.

 
 
1.4.
“Control” or “Controlled” means, with respect to any (a) item of information,
including, without limitation, Know-How, or (b) intellectual property or other
right, the possession of the right, whether directly or indirectly, and whether
by ownership, license or otherwise, to grant to the other Party access or a
license, sublicense or other right to or under such item or right without
violating the terms of any agreement or other arrangements with any Third Party
existing before or after the Effective Date.

 
 
1.5.
“Controlled Release Patent Rights” means (a) the Patent Rights referred to in
Exhibit C, (b) any Patent Rights claiming Landec Improvements, and (c) any
Patent Rights maturing from applications set forth in Exhibit C or maturing from
applications in any country of the world that claim priority to any such
applications.

 
 
1.6.
“Direct Costs” means the cost of all raw materials and contract manufacturing
charges (including direct labor, but excluding the costs of Operating Services
paid by Monsanto to Landec pursuant to Section 5.4.1) incurred by Landec in
manufacturing and supplying Polymer or Formulation ordered by Monsanto.

 
 
1.7.
“Ex Works” has the meaning set forth in Incoterms 2000, ICC Official Rules for
the Interpretation of Trade Terms, ICC Publication No. 560.

 
 
1.8.
“Field” means Plant Propagation Material.  The Parties agree that the Field
shall include, but not be limited to, Plant Propagation Material from alfalfa,
canola, corn, cotton, soybean, cereals, sugarcane, and the use of such treated
Plant Propagation Materials.

 
- 2 -

--------------------------------------------------------------------------------


 
 
1.9.
“Formulation” means coatings or treatments of Plant Propagation Material using
Polymer or derivatives thereof.

 
 
1.10.
“Governmental Authority” means any government or agency, instrumentality or
other subdivision thereof, including courts and tribunals, and the states,
provinces and other subdivisions thereof.

 
 
1.11.
“Improvement” means all Patent Rights and other intellectual property rights on
any improvement to the Polymer or derivatives thereof, methods for applying the
Polymer or derivatives thereof to Plant Propagation Material, or preparation and
use of the Formulation, whether or not patentable or copyrightable, which is
recorded, developed, conceived of, created or reduced to practice during the
performance of the Revised Work Plan during the Term.  Improvements will not
include anything conducted outside the Revised Work Plan even though conducted
during the Term.

 
 
1.12.
“Joint Improvement” means any and all Improvements created or conceived jointly
by (a) Monsanto or any one or more of its Affiliates, agents, employees,
subcontractors, Third Parties acting on their behalf or sublicensees and (b)
Landec or any one or more of its Affiliates, agents, employees, subcontractors,
Third Parties acting on their behalf or licensees, provided that either Party or
both Parties may assist with or be involved in reduction to practice, during the
performance of the Revised Work Plan during the Term.

 
 
1.13.
“Know-How” means inventions, discoveries, data, information, processes, methods,
techniques, materials, systems, formulations, design, expertise, technology, or
research results, whether or not patentable or copyrightable.

 
 
1.14.
“Landec Improvements” means any and all Improvements created or conceived solely
by Landec or any one or more of its Affiliates, agents, employees,
subcontractors, Third Parties acting on their behalf, or licensees, provided
that either Party or both Parties may assist with or be involved in reduction to
practice during the performance of the Revised Work Plan during the Term.  All
Landec Improvements will be solely owned by Landec Ag.

 
 
1.15.
“Laws” means laws, statutes, ordinances, rules, regulations, judgments or
decrees administered, promulgated or issued by any Governmental Authority.

 
 
1.16.
“Licensed Know-How” means all Know-How developed by or on behalf of or acquired
by, and in the possession or Control of, Landec, including Landec Improvements,
which is necessary or useful to the manufacture, use or sale of Licensed
Products, or otherwise relates to the Licensed Technology, except for any
Know-How relating to the manufacture of Polymer.

 
 
1.17.
“Licensed Product” means chemistry, including Polymer or Formulation, each of
which is (a) developed by the Parties under the Revised Work Plan and (b)
covered by the Controlled Release Patent Rights.  For the avoidance of doubt,
products existing as of the Effective Date and marketed by Landec under the
trade names POLLINATOR PLUS®, INTELLICOAT®, EARLY PLANT® and RELAY® are not
included in the definition of Licensed Products under this Agreement.

 
- 3 -

--------------------------------------------------------------------------------


 
 
1.18.
“Licensed Technology” means the Licensed Know-How, Landec Improvements, Joint
Improvements, Controlled Release Patent Rights and Other Landec Patent Rights.

 
 
1.19.
“Major Market Countries” means the United States, Canada, Japan, Germany,
France, United Kingdom of Great Britain, Argentina, Brazil, Chile, and the
Netherlands.

 
1.20.
“Monsanto Improvements” means any and all Improvements created or conceived
solely by Monsanto or any one or more of its Affiliates, agents, employees,
subcontractors, Third Parties acting on their behalf or licensees, provided that
either Party or both Parties may assist with or be involved in reduction to
practice during the performance of the Revised Work Plan during the Term.  All
Monsanto Improvements will be solely owned by Monsanto.

 
 
1.21.
“Other Landec Patent Rights” means (a) the Patent Rights referred to in Exhibit
A and Exhibit B, and (b) the Patent Rights maturing from applications set forth
in Exhibit A or Exhibit B, or maturing from applications in any country of the
world that claim priority to any such applications.

 
 
1.22.
“Patent Rights” means any and all rights under any and all (a) U.S. or foreign
patents, (b) U.S. or foreign patent applications, including without limitation,
all  provisional applications, substitutions, continuations,
continuations-in-part, divisional applications, renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including, without limitation, supplementary protection certificates
or the equivalent thereof, and (d) any other form of government-issued right
substantially equivalent to any of the foregoing.

 
 
1.23.
“Plant Propagation Material” means all the generative parts of the plant, such
as seeds, which can be used for the multiplication of the plant and vegetative
plant material such as, but not limited to cuttings, roots, fruits, tubers,
bulbs, rhizomes, meristem tissue and parts of plants.  Also included are
germinated plants and young plants, which are transplanted after germination or
after emergence from the soil.

 
 
1.24.
“Polymer” means any polymeric material that is developed under the Revised Work
Plan.

 
 
1.25.
“Purchase Price” means 120% of Direct Costs, but excluding the costs of
Operating Services paid by Monsanto to Landec Ag pursuant to Section 5.4.1,  
relating to the manufacture of Polymer ordered by Monsanto.

 
- 4 -

--------------------------------------------------------------------------------


 
 
1.26.
“Territory” means worldwide.

 
 
1.27.
“Third Party” means any person or entity other than Landec Corporation, Landec
Ag or Monsanto or their respective Affiliates.

 
 
1.28.
Additional Definitions.  Each of the following definitions are found in the body
of this Agreement as indicated:

 

 
Section
   
“AAA”
11.8.2
“Annual Payment”
3.1
“Annual Supply Fee”
4.4.1
“Controlling Party”
6.2.3
“Disinterested Party”
6.1.5.1
“Formulation and Manufacturing Services”
5.1.2
“Held Back Claims”
10.1.2
“Infringement Suit”
6.3.1
“Infringer”
6.2.1
“Landec Indemnified Party”
10.2
“Liability”
10.1.1
“License Purchase Option”
3.2
“Monsanto Indemnified Party”
10.1.1
“Operating Service(s)”
5
“Performance Claims”
10.1.1(b)
“Perpetual License Agreement”
3.2
“Reduction Amount”
4.4.3.2
“Representatives”
11.8.1
“Research and Development Services”
5.1.1.1
“Responsible Party”
6.1.5.1
“Revised Work Plan”
5.1.1.1
“Sales and Marketing Services”
5.3.2
“Specifications”
4.3.2
“Sued Party”
6.3.1
“Supply Term”
4.1.1
“Support Services”
5.2
“Term”
9.1
“Termination Fee”
9.2.1

 
2.
License Grants and IP Ownership.

 
 
2.1.
License Grants to Monsanto. 

 
 
2.1.1.
Exclusive Controlled Release License.  Subject to the terms and conditions of
this Agreement, Landec hereby grants to Monsanto an exclusive license under the
Controlled Release Patent Rights to (a) use, develop, market, distribute, sell,
offer for sale, import and export Licensed Products for use in the Field during
the Term in the Territory and (b) to make and have made Formulation for use in
the Field during the Term in the Territory.

 
- 5 -

--------------------------------------------------------------------------------


 
 
2.1.2.
Non-Exclusive Patent and Know-How License.  Subject to the terms and conditions
of this Agreement, Landec hereby grants to Monsanto a non-exclusive license to
practice the Licensed Know-How and the Other Landec Patent Rights during the
Term solely to the extent necessary for Monsanto to practice the Controlled
Release Patent Rights licensed to Monsanto pursuant to Section 2.1.1.

 
 
2.1.3.
Sublicensing. Monsanto may sublicense all or any portion of its rights and
obligations under this Agreement only with the prior written approval of Landec,
which approval will not be unreasonably withheld.  Notwithstanding the
foregoing, Monsanto will be free to grant sublicenses to all or any portion of
its rights under this Agreement without Landec’s prior written consent to
authorize its customers to use Formulation made by or on behalf of Monsanto.

 
 
2.2.
License Grants to Landec.

 
 
2.2.1.
In the Field.  Subject to the terms and conditions of this Agreement, Monsanto
hereby grants to Landec a non-exclusive, royalty-free license to exploit the
Monsanto Improvements within the Field in the Territory solely to make and use
(but not sell) Licensed Products, provided that Landec may sell Licensed
Products that exploit the Monsanto Improvements pursuant to Section 5.3.1.

 
 
2.2.2.
Outside the Field. Subject to the terms and conditions of this Agreement,
Monsanto hereby grants to Landec a non-exclusive license for all rights to use,
develop, make, have made, market, distribute, sell, offer for sale, import,
export and otherwise exploit the Monsanto Improvements outside the Field in the
Territory.  Landec will pay a reasonable royalty, as mutually agreed, to
Monsanto on net sales of products for use solely outside the Field, which are
covered by the Monsanto Improvements.

 
 
2.3.
Retained Rights and Ownership.

 
 
2.3.1.
Licensed Technology.  Except for the licenses expressly granted under Section
2.1, Landec retains all right, title and interest in and to the Licensed
Technology and, subject to Section 5.3.1, is free to use the Licensed Technology
in the Field in the Territory.  In addition to the foregoing, Landec is free to
transfer, license, use and otherwise exploit the Licensed Technology outside the
Field in the Territory.

 
 
2.3.2.
Monsanto Improvements.  Except for the licenses expressly granted under Section
2.2, Monsanto retains all right, title and interest in and to the Monsanto
Improvements and is free to transfer, license and otherwise exploit the Monsanto
Improvements in the Territory.

 
- 6 -

--------------------------------------------------------------------------------


 
 
2.3.3.
Joint Improvements.  Subject to Sections 6.1.5.2 and 6.1.6.2, the Parties are
joint owners of any Joint Improvements and will have the right to make, have
made, use, develop, market, distribute, sell, offer for sale, import and export
products covered by the Joint Improvements for use in all fields in the
Territory without any compensation to the other Party.  No right or license is
conveyed by this Section 2.3.3 to any Patent Right other than those Patent
Rights included within the Joint Improvements.

 
 
2.3.4.
Disclosure.  By the end of each calendar quarter during the Term, Landec will
disclose any material Landec Improvements promptly in writing to Monsanto and
Monsanto will disclose any material Monsanto Improvements promptly in writing to
Landec.

 
3.
Annual Payments and License Purchase Option.

 
 
3.1.
Annual Payments.  The Parties agree and acknowledge that Monsanto has already
paid to Landec Ag seven million five hundred thousand dollars ($7,500,000) under
Section 3.1 of the Original Agreement.  On January 31 of each of the years 2010
and 2011, Monsanto will pay to Landec Ag two million five hundred thousand
dollars ($2,500,000) (each, an “Annual Payment”).

 
 
3.2.
License Purchase Option.  At any time during the period starting on the
Effective Date and ending on December 1, 2011, Monsanto has the option to
purchase a perpetual, irrevocable, royalty-free, co-exclusive license under the
Controlled Release Patent Rights to (a) make and have made Formulation for use
in the Field in the Territory and (b) use, develop, market, distribute, sell,
offer for sale, import and export Licensed Products for use in the Field in the
Territory, together with a perpetual, irrevocable, royalty-free, non-exclusive
license to practice the Licensed Know-How and the Other Landec Patent Rights
solely to the extent necessary for Monsanto to practice the Controlled Release
Patent Rights licensed to Monsanto pursuant to the foregoing (the “License
Purchase Option”) by paying ten million dollars ($10,000,000) to Landec
Corporation.  Monsanto may exercise the License Purchase Option by providing
written notice to both Landec Ag and Landec Corporation of its desire to
exercise the License Purchase Option.  Upon Landec Corporation’s receipt of
Monsanto’s notice, Landec Corporation and Monsanto will negotiate and enter into
a Perpetual License Agreement with terms consistent with the provisions of this
Agreement (the “Perpetual License Agreement”).

 
 
3.3.
Long-Term Supply.  To assist with Monsanto’s decision to exercise the License
Purchase Option, the Parties will use good faith efforts to negotiate and agree
upon the margin over Purchase Price that Monsanto will pay Landec to manufacture
and supply Polymer to Monsanto pursuant to the supply agreement that the Parties
will negotiate and enter into pursuant to Section 3.4.2 below if Monsanto
exercises the License Purchase Option.

 
- 7 -

--------------------------------------------------------------------------------


 
 
3.4.
Effects of License Purchase.  If Monsanto elects to exercise the License
Purchase Option, then the following will occur upon the effective date of the
Perpetual License Agreement:

 
 
3.4.1.
Acceleration of Payments.  Monsanto will pay to Landec Corporation any unpaid
Annual Payments or Annual Supply Fees that would have otherwise been paid to
Landec Ag during the Term of this Agreement.

 
 
3.4.2.
Supply of Polymer.   The Parties’ obligations under Section 4 will
terminate.  Landec Corporation and Monsanto will negotiate and enter into a new
supply agreement pursuant to which Monsanto will order and purchase from Landec
its total requirement of Polymer and Landec will manufacture and sell to
Monsanto an amount of Polymer equal to such total requirement during such term,
provided that Landec (a) has the capability to meet Monsanto’s demand, (b) can
manufacture Polymer in accordance with Specifications and (c) can provide
Polymer to Monsanto at a price and on other terms that are competitive to the
prices and other terms offered by other bona fide suppliers.  Subject to any
agreements reached during negotiations pursuant to Section 3.3 above, when
negotiating the new supply agreement, Landec Corporation and Monsanto will agree
upon a price for the Polymer, as well as a supply term.  In addition, this
supply agreement will provide that Landec will give priority to Monsanto over
any other customers in allocating its Polymer production capability.

 
 
3.4.3.
Termination of Other Provisions.  This Agreement will terminate in its entirety
and Landec Corporation and Monsanto will have no further obligations under this
Agreement, provided, however, that the following provisions of this Agreement
will survive after the effective date of the Perpetual License
Agreement:  Section 2.2 (License Grants to Landec), Section 3.4 (Effects of
License Purchase), Section 6 (Intellectual Property), Section 7
(Confidentiality), Section 8 (Representations, Warranties and Covenants), and
Section 11 (Miscellaneous Terms).

 
 
3.5.
Failure to Exercise the License Purchase Option.  If Monsanto does not elect to
exercise the License Purchase Option within the time period described in Section
3.2 and does not otherwise terminate the Agreement, then upon expiration of the
Term, Monsanto will be deemed to have terminated this Agreement pursuant to
Section 9.2 and will pay to Landec Ag the Termination Fee (described in Section
9.2.1) on the last day of the Term.

 
 
3.6.
Undertakings Relating to License Purchase Option.  As of the effective date of
the Perpetual License Agreement, no Third Party will hold any licenses or
sublicenses to any of the Controlled Release Patent Rights for use in the Field.

 
- 8 -

--------------------------------------------------------------------------------


 
4.
Supply of Licensed Product.

 
 
4.1.
Supply Agreement.

 
 
4.1.1.
Polymer.  Beginning on the Effective Date, until the end of the Term or such
earlier time as (a) the effective date of the Perpetual License Agreement or (b)
the early termination of this Agreement in accordance with Sections 9.2 or 9.3
(the “Supply Term”), Landec will manufacture and supply Polymer to
Monsanto.  During the Supply Term, Monsanto will order and purchase from Landec
under the terms and conditions stated in this Section 4 its total requirement of
Polymer and Landec will, under the terms and conditions stated in this Section
4, manufacture and sell to Monsanto an amount of Polymer equal to such total
requirement.

 
 
4.1.2.
Formulation.  At any time during the Term, Monsanto has the option to (a)
continue to order Formulation from Landec or (b) take over all manufacturing and
production of Formulation and treatment of Plant Propagation Materials.  The
Parties agree that upon Monsanto’s request and at Monsanto’s sole expense,
Landec will assist Monsanto in the transfer of manufacturing and production of
Formulation and treatment of Plant Propagation Materials from Landec to Monsanto
in order to allow Monsanto to commence commercial production of Formulation at
any time specified by Monsanto.  If so requested by Monsanto, Landec will sell
to Monsanto any equipment required by Monsanto for such manufacturing and
production which is no longer required by Landec, at a purchase price equal to
the fair market value thereof.

 
 
4.2.
Monsanto’s Responsibilities.

 
 
4.2.1.
Forecasts.  By the end of each calendar quarter during the Supply Term, Monsanto
will provide a non-binding six (6) month rolling forecast of its expected
requirements for Licensed Product.  Within thirty (30) business days following
receipt of each such forecast, Landec will advise Monsanto in writing whether it
has the capability to provide such estimated requirements or, if not, the amount
of Licensed Products it has the capability to provide.  Landec will, in
determining its capability to provide Monsanto’s forecasted requirements, give
priority to Monsanto over any other Landec customers.  If Landec does not
provide such written advice to Monsanto within such thirty (30) business day
period, Landec will be deemed to have confirmed that it has the required
capability to provide Monsanto’s forecasted amounts.

 
 
4.2.2.
Purchase Orders.  From time to time, Monsanto will issue purchase orders for
Licensed Product.  These purchase orders will be binding upon Monsanto at the
time of issue, and will also be binding upon Landec to the extent the amount of
Licensed Product requested in the purchase orders does not exceed Landec’s
capability as referred to in Section 4.2.1 above.  Monsanto will provide at
least sixty (60) days lead time for Licensed Product orders up to a quantity of
20,000 pounds and a lead time of at least ninety (90) days for larger Licensed
Product orders.  Landec will consult with Monsanto if additional suppliers are
required to meet Monsanto’s requirements.

 
- 9 -

--------------------------------------------------------------------------------


 
 
4.3.
Landec’s Responsibilities.

 
 
4.3.1.
Raw Materials.  Landec will be responsible for (a) obtaining all raw materials,
ingredients and components required to manufacture and supply Licensed Product
to Monsanto; and (b) supplying all other facilities, equipment, materials,
shipping supplies and personnel necessary to manufacture and supply Licensed
Product, provided, however, that Monsanto will pay for such costs incurred by
Landec through payment of the Purchase Price for Licensed Product that it orders
from Landec in accordance with Section 4.4.2.

 
 
4.3.2.
Specifications.  Landec Ag will supply Licensed Product to Monsanto as so
ordered and in accordance with the specifications that are mutually agreed to by
Landec Ag and Monsanto during the Term (the “Specifications”).  The
Specifications may be modified or updated during the Supply Term as mutually
agreed in writing by the Parties.

 
 
4.3.3.
Use of Third Parties.  Landec is entitled to use one or more Third Parties to
perform all or any part of the manufacturing of Licensed Product, including, but
not limited to, the sourcing of raw materials, components and other items used
in manufacturing Licensed Product.  Landec will be responsible for ensuring that
the performance by such Third Parties complies with the applicable provisions of
this Agreement.

 
 
4.4.
Payment.

 
 
4.4.1.
Annual Supply Fee.  The Parties agree and acknowledge that Monsanto has already
paid to Landec Ag three hundred thousand dollars ($300,000) under Section 4.4.1
of the Original Agreement.  On January 31 of each of the years 2010 and 2011,
Monsanto will pay to Landec Ag one hundred thousand dollars ($100,000) (the
“Annual Supply Fee”).  In addition, if this Agreement is terminated early in
accordance with Section 9.2  (or Section 9.3, if Landec terminates for cause),
Monsanto will also owe the total amount of two hundred thousand dollars
($200,000) in Annual Supply Fees.

 
 
4.4.2.
Purchase Price. During the Supply Term, Monsanto will purchase Licensed Product
from Landec Ag for the Purchase Price.  Payment for amounts invoiced by Landec
Ag will be due and payable by Monsanto to Landec Ag within thirty (30) days
after the date of each such invoice.

 
- 10 -

--------------------------------------------------------------------------------


 
 
4.4.3.
Adjustment in Purchase Price.

 
4.4.3.1.
Increase in Direct Costs.  Landec will use Commercially Reasonable Efforts to
avoid increases to its Direct Costs, and will consult with Monsanto in good
faith, in advance, to discuss any anticipated material increases in Direct Costs
and alternatives for avoiding or minimizing such increases.  Subject to the
foregoing, to the extent that Landec’s Direct Costs do increase during the
Supply Term, such increase will be passed through to Monsanto by a corresponding
increase in the Purchase Price.

 
4.4.3.2.
Decrease in Direct Costs.  Landec will use Commercially Reasonable Efforts, in
consultation with Monsanto, to reduce its Direct Costs.  To the extent that
Landec’s Direct Costs are reduced during the Supply Term from the Direct Costs
existing on the Effective Date (the “Reduction Amount”), such Reduction Amount
will be allocated 70% to Monsanto and 30% to Landec.  For example, if the Direct
Costs of the Polymer were to decrease from $4.00 to $2.00, the Direct Costs used
in the calculation of Purchase Price would be reduced from $4.00 to $2.60.

 
 
4.5.
Records and Audit.  Landec will maintain complete and accurate records which are
relevant to the determination of the Purchase Price that Monsanto pays for
Polymer under this Agreement.  Such records will be open during reasonable
business hours for a period of three (3) years from the creation of individual
records for examination at Monsanto’s expense and not more often than once per
year by an independent certified public accountant selected by
Monsanto.  Landec’s records and accounting information will be Confidential
Information for purposes of Section 7 of this Agreement.

 
 
4.6.
Sole Remedy.  Provided that Landec has used Commercially Reasonable Efforts to
manufacture and supply Licensed Product in accordance with the Specifications,
Landec’s sole liability and Monsanto’s sole remedy for any failure to
manufacture and supply Licensed Product pursuant to Section 4 hereof will be
that Landec will manufacture and supply replacement Licensed Product in
accordance with the Specifications satisfactory to remedy such failure.

 
 
4.7.
Title.  All right, title and interest in and to Licensed Product in the
possession or control of Landec will at all times remain the sole property of
Landec until delivery to Monsanto under this Agreement, Ex Works Landec
facility, or such other facility that Landec designates from time to time.

 
5.
Services.  During the Term of this Agreement, Landec will provide to Monsanto
Research and Development Services and Formulation and Manufacturing Services as
described in Sections 5.1.1 and 5.1.2 below (each, an “Operating Service”) and
Monsanto will provide to Landec certain Support Services and Sales and Marketing
Services as described respectively in Sections 5.2 and 5.3.

 
- 11 -

--------------------------------------------------------------------------------


 
 
5.1.
Operating Services.

 
 
5.1.1.
Research & Development Services.

 
5.1.1.1.
Revised Work Plan.  Landec will perform research, development, formulation,
biological testing and technical support services in connection with the
Licensed Technology within the Field (“Research and Development Services”) in
accordance with a mutually approved research and development work plan, which
will be modified, amended and otherwise updated during the Term as mutually
agreed by the Parties (the “Revised Work Plan”).  The Parties will create and
mutually agree upon an initial Revised Work Plan within sixty (60) days after
the Effective Date.  The initial Revised Work Plan will describe the Research
and Development Services to be performed by Landec and will reflect without
limitation the following key areas:  (a) development of Polymer and Formulation,
(b) manufacturing of Licensed Products, including raw materials, coating
processes and logistics, (c) testing needs (both for research and development
and in support of production), (d) process engineering development and
manufacturing support and (e) sales and marketing efforts.  The Parties may
update, amend, modify, extend or replace any Revised Work Plan upon mutual
agreement.  If the Parties cannot mutually agree upon the initial Revised Work
Plan, any subsequent update, amendment, modification or extension of the initial
Revised Work Plan or new Revised Work Plan, the Representatives will use good
faith efforts pursuant to Section 11.8.1 to reach agreement.

 
5.1.1.2.
Review Meetings.  At least once per calendar quarter when Landec is performing
Research and Development Services pursuant to a Revised Work Plan, at mutually
agreeable times and locations, representatives of the Parties’ research and
development teams and business development staff will meet either in person, by
videoconference or by telephone to discuss the progress and results or outcomes
of the Research and Development Services performed pursuant to the Revised Work
Plan and any necessary modifications, amendments or updates to the Revised Work
Plan.

 
 
5.1.2.
Formulation and Manufacturing Services. In addition to Landec’s responsibility
to supply Licensed Product under the terms of Section 4 above, Landec will
provide the following services to Monsanto (“Formulation and Manufacturing
Services”):  (a) Polymer and Formulation manufacturing support, (b) Plant
Propagation Material coating and treatment support, (c) manufacturing scale-up
for Polymer, Formulation and Plant Propagation Material treatment, (d) testing
and analysis associated with manufacturing Polymer, Formulation and treatments,
(e) purchasing of raw materials, and (f) packaging and engineering support.  The
cost of Formulation and Manufacturing Services will include non-labor costs such
as supplies, travel, communications, logistics cost of inventory and storage,
and depreciation on equipment.

 
- 12 -

--------------------------------------------------------------------------------


 
 
5.2.
Monsanto’s Support Services.  Monsanto will provide services to Landec Ag that
are necessary to support Landec Ag’s operations and the production requested by
Monsanto hereunder (“Support Services”), provided that Monsanto will have the
right, after consultation with Landec, to determine the appropriate level of
staffing and resources to be allocated to such services.  Subject to the
foregoing, such Support Services will include, without limitation, the
following:

 
 
5.2.1.
field evaluation of current and new Licensed Products across several
geographies;

 
 
5.2.2.
logistics support, including sourcing of raw materials, inventory control of
work-in-progress and finished goods, and shipping and distribution services;

 
 
5.2.3.
environmental and regulatory support of Landec Ag’s lab, plant, polymer
formulation and product activities; and

 
 
5.2.4.
analytical and engineering support.

 
 
5.3.
Sales Agency.

 
 
5.3.1.
Appointment.  As of the Effective Date, Landec Ag designates and appoints
Monsanto to act as its exclusive sales and marketing agent for the limited
purpose of selling Licensed Products to Third Parties for use in the Field in
the Territory; provided that Landec Ag will retain the right to sell Licensed
Products directly to any Third Parties if (a) a customer requests a direct sale
from Landec, (b) Monsanto requests that Landec make such direct sale, or (c)
Monsanto elects, after consultation with Landec, not to develop and
commercialize the Licensed Technology for a particular application in the
Field.  During the Term, Landec Ag will not appoint any Third Party to act as
its sales agent in respect of Licensed Products for use in the Field.

 
 
5.3.2.
Monsanto Responsibilities.  Monsanto will be responsible for the sales program
and for generating a marketing program for Licensed Products, including
promotions, promotional activities, press releases and incentive programs
(“Sales and Marketing Services”).

 
 
5.3.3.
Payment for Direct Sales. If Landec makes any direct sale of Licensed Products
to Third Parties pursuant to Section 5.3.1 above, Landec will provide written
notice of such direct sale to Monsanto within thirty (30) days of such sale.  On
a quarterly basis, Landec Ag will pay to Monsanto thirty-five percent (35%) of
the gross profit received from any direct sales to Third Party customers.  For
the sake of clarity, Landec will be responsible for the costs of the Polymer
used in Licensed Products sold directly under Section 5.3.1 above.

 
- 13 -

--------------------------------------------------------------------------------


 
 
5.3.4.
Non-Solicitation.  Monsanto agrees that during the Term of this Agreement, it
will not, directly or indirectly, hire or attempt to hire any employee of Landec
Corporation, Landec Ag or any of their respective Affiliates or encourage any
such employee to terminate his or her relationship with Landec Corporation,
Landec Ag or any of their respective Affiliates, without the prior written
consent of Landec Corporation, provided that Monsanto may make employment offers
to Landec Ag’s sales and marketing employees.

 
 
5.4.
Costs of Services.

 
 
5.4.1.
Operating Services.  Monsanto is responsible for paying the costs of the
Operating Services provided by Landec Ag under this Agreement for the period
commencing on September 1, 2009 and ending on November 30, 2009, provided
however that the amounts payable by Monsanto pursuant to this Section 5.4.1
shall not exceed three hundred and thirty thousand dollars ($330,000).  Landec
is responsible for paying the costs of the Operating Services provided by Landec
Ag under this Agreement on or after December 1, 2009.

 
 
5.4.2.
Invoicing and Payment.  Landec Ag will invoice Monsanto no later than December
31, 2009 for the costs of Operating Services performed between September 1, 2009
and November 30, 2009, and payment for such invoiced amount will be due and
payable by Monsanto to Landec Ag within thirty (30) days after the date of such
invoice.

 
 
5.4.3.
Other Services.  Monsanto is also responsible for the costs it incurs in
providing Support Services or Sales and Marketing Services.

 
 
5.5.
Records and Audit.  Landec will maintain complete and accurate records which are
relevant to the determination of the cost of the Operating Services provided by
Landec to Monsanto under this Agreement for the period commencing on September
1, 2009 and ending on November 30, 2009.  Such records will be open during
reasonable business hours for a period of one (1) year from the creation of
individual records for examination at Monsanto’s expense by an independent
certified public accountant selected by Monsanto.  Landec’s records and
accounting information will be Confidential Information for purposes of Section
7 of this Agreement.

 
6.
Intellectual Property.

 
 
6.1.
Filing, Prosecution and Maintenance of Patent Rights.

 
- 14 -

--------------------------------------------------------------------------------


 
 
6.1.1.
Controlled Release Patent Rights.  Landec, through counsel of its choosing, will
have primary responsibility for and control over obtaining, prosecuting
(including any interferences, reissue proceedings and re-examinations), and
maintaining throughout the world the Controlled Release Patent Rights in the
Major Market Countries.  In this regard, Landec will (a) file and prosecute
patent applications to secure Patent Rights for the Controlled Release Patent
Rights in the Major Market Countries, and (b) upon issuance, maintain such
patents in full force in the Major Market Countries.

 
 
6.1.2.
Other Landec Patent Rights.  Landec, through counsel of its choosing, will have
sole responsibility for and control over obtaining, prosecuting (including any
interferences, reissue proceedings and re-examinations), and maintaining
throughout the world the Other Landec Patent Rights.

 
 
6.1.3.
Monsanto Improvements.  Monsanto, through counsel of its choosing, will have
primary responsibility for and control over obtaining, prosecuting (including
any interferences, reissue proceedings and re-examinations), and maintaining
throughout the world Patent Rights in Monsanto Improvements.  In this regard,
Monsanto will (a) file and prosecute patent applications to secure Patent Rights
for the Monsanto Improvements in such countries in the Territory as determined
by Monsanto in its sole discretion and (b) upon issuance, maintain such patents
in full force in such countries.  Monsanto will pay for the costs and expenses
of prosecuting and maintaining Patent Rights in the Monsanto Improvements.

 
 
6.1.4.
Joint Improvements.  Landec, through counsel reasonably acceptable to both
Parties, will have primary responsibility for obtaining, prosecuting (including
any interferences, reissue proceedings and re-examinations), and maintaining
throughout the world any Patent Rights in Joint Improvements.  In this regard,
Landec will (a) file and prosecute patent applications to secure Patent Rights
for the Joint Improvements in such countries in the Territory as mutually
determined by Landec and Monsanto, (b) upon issuance, maintain such patents in
full force in such countries and (c) keep Monsanto fully informed of all matters
relating to prosecution of Patent Rights in Joint Improvements.  Subject to
Section 6.1.5 and 6.1.6 below, Landec and Monsanto will share equally the
external expenses associated with the prosecution and maintenance of Patent
Rights in the Joint Improvements.

 
 
6.1.5.
Election not to Continue Prosecution; Abandonment.

 
6.1.5.1.
Step-In Rights.  If a Party with primary responsibility for prosecuting and
maintaining certain Patent Rights (i.e., Landec Ag for Controlled Release Patent
Rights and Patent Rights in Joint Improvements and Monsanto for Patent Rights in
Monsanto Improvements) (the “Responsible Party”) elects (a) not to file and
prosecute such Patent Rights in any Major Market Country or any other country of
the Territory, as applicable or (b) not to continue the prosecution (including
any interferences, oppositions, reissue proceedings and re-examinations) or
maintenance of a Patent Right in a particular country in the Territory (the
“Disinterested Party”), then the Disinterested Party will so notify the other
Party promptly in writing of its intention in good time to enable the other
Party to meet any deadlines by which an action must be taken to establish or
preserve any such rights in such patent in such country.  The Disinterested
Party will permit the other Party, should the other Party choose to do so, at
the other Party’s sole expense, to file for, or continue to prosecute, maintain
or enforce, or otherwise pursue such Patent Rights in such country and the
Disinterested Party will reasonably cooperate with the other Party in regard
thereto.

 
- 15 -

--------------------------------------------------------------------------------


 
6.1.5.2.
Ownership.  (a)  If the Disinterested Party is Landec, and Monsanto steps-in as
the Responsible Party for prosecuting and maintaining the Controlled Release
Patent Rights or Patent Rights in Joint Improvements, Landec agrees to assign to
Monsanto all of its rights, title and interest in and to such Patent
Rights.  (b)  If the Disinterested Party is Monsanto, and Landec steps-in as the
Responsible Party for prosecuting and maintaining the Patent Rights in the
Monsanto Improvements, Monsanto agrees to assign to Landec all of its rights,
title and interest in and to such Patent Rights.  (c)Both Parties agree to
execute and deliver such instruments and do such acts and things, including the
filing of such assignments, agreements, documents and instruments, as may be
necessary to carry out the assignments in clauses (a) and (b) above.

 
 
6.1.6.
Patent Coverage in the Territory.

 
6.1.6.1.
Broadening Coverage.  If Monsanto wants to expand patent coverage of the
Controlled Release Patent Rights or Patent Rights in either Landec Improvements
or Joint Improvements, or Landec wants to expand patent coverage of the Patent
Rights in the Monsanto Improvements with respect to other countries in the
Territory, the Parties will reasonably discuss taking such action.  If the
Responsible Party refuses to expand the patent coverage in the Territory as
desired by the other Party, the Responsible Party will be considered a
Disinterested Party with respect to such country and the terms of Section 6.1.5
will apply.

 
6.1.6.2.
Narrowing Coverage.  Monsanto or Landec has the right to refuse to share the
costs and expenses of the prosecution and maintenance of the Patent Rights in
Joint Improvements.  In the event that either Party is not interested in
assuming the costs and expenses of the prosecution and maintenance of the Patent
Rights in Joint Improvements, such Party will assign to the other Party all of
its rights, title and interest in and to the Patent Rights in Joint Improvements
for which it does not share such costs in accordance with Section 6.1.4.

 
- 16 -

--------------------------------------------------------------------------------


 
 
6.1.7.
Cooperation; Information Disclosure.  Each Party will, and will cause its
Affiliates to, cooperate fully in the preparation, filing, prosecution and
maintenance of Patent Rights, including without limitation, (a) promptly
disclosing and making available to the other Party all material information it
Controls after it first develops, learns or first appreciates the significance
of such information that is reasonably necessary for such other Party to perform
its obligations under this Section 6, and (b) executing all papers and
instruments so as to enable the other Party to perform its obligations under
this Section 6.  Each Party will provide to the other Party prompt notice as to
all matters which come to its attention and which may affect the preparation,
filing, prosecution or maintenance of any Patent Rights.

 
 
6.2.
Enforcement of Patent Rights.

 
 
6.2.1.
Notification.  Each Party will promptly report in writing to the other Party
during the Term any known infringement or suspected infringement of any of the
Controlled Release Patent Rights or Patent Rights in Landec Improvements,
Monsanto Improvements or Joint Improvements by a Third Party (an “Infringer”),
and will provide the other Party with all available evidence supporting said
infringement or suspected infringement, including without limitation, the
identity of the Infringer and the alleged infringement complained of.

 
 
6.2.2.
Enforcement Within the Field.  The Responsible Party (i.e., Landec Ag for
Controlled Release Patent Rights, Patent Rights in Landec Improvements and Joint
Improvements and Monsanto for Patent Rights in Monsanto Improvements) will have
the first right, but not the obligation, to take any reasonable measures it
deems appropriate to stop such infringing activities by an Infringer in any part
of the Territory, including initiating or prosecuting an infringement or other
appropriate suit or action against such Infringer.  In the event the Responsible
Party elects not to take action pursuant to this Section 6.2.2, the Responsible
Party will so notify the other Party promptly in writing of its intention in
good time to enable the other Party to meet any deadlines by which an action
must be taken to establish or preserve any enforcement rights and such other
Party will have the right to take any such reasonable measures to stop such
infringing activities by such Infringer.  The Responsible Party will fully
cooperate with the other Party in the event that the Responsible Party decides
not to bring an infringement action.  Such cooperation will include being a
named party in any action brought by the other Party.  For the avoidance of
doubt, the provisions of this Section 6.2.2 shall not apply with regard to the
Other Landec Patent Rights.

 
- 17 -

--------------------------------------------------------------------------------


 
 
6.2.3.
Procedures. Each Party will give the other Party sufficient advance notice of
its intent to file any suit pursuant to Sections 6.2.2 and the reasons therefore
and each Party will provide the other Party with an opportunity to make
suggestions and comments regarding such filings, provided, however, that the
commenting Party will provide any such comments promptly and sufficiently in
advance of any filing dates to allow for consideration by the Party filing the
suit (the “Controlling Party”), and further provided that it will be within the
Controlling Party’s reasonable discretion whether to incorporate such
suggestions or comments.  The Parties will keep each other reasonably and timely
informed of the status and progress of the litigation, including without
limitation, furnishing copies of communications, pleadings, and other documents
and keeping each Party informed of settlement efforts, and will obtain
suggestions and strategy from the other Party, including during pre-trial
motions and discovery, provided, however, that it will be within the Controlling
Party’s reasonable discretion whether to incorporate such suggestions or
comments, but further provided that the Controlling Party will not enter into
any settlement without the prior written consent of the other Party (which
consent will not unreasonably be withheld) if such settlement includes a finding
or agreement that any Patent Right is invalid or unenforceable.  The Controlling
Party will have the sole and exclusive right to select counsel for any such suit
and action and will pay all expenses of the suit, including, but not limited to,
attorneys’ fees and court costs.  Upon reasonable request by the Controlling
Party, the other Party will give the Controlling Party all reasonable
information and assistance in connection with such suit for infringement,
including allowing the Controlling Party access to its files and documents and
to its personnel who may have possession of relevant information and, if
necessary, for the Controlling Party to prosecute any legal action, joining in
the legal action as a party.

 
 
6.2.4.
Recovery.  Any amounts recovered by either Party pursuant to Section 6.2.2,
whether by settlement or judgment, will be used to reimburse the Parties for
their reasonable costs and expenses (including attorneys fees) incurred in
making such recovery (which amounts will be allocated pro rata if insufficient
to cover the totality of such expenses), with any remainder being paid to the
Controlling Party.  The Controlling Party pursuing any action under Section
6.2.2 will bear all payments awarded against or agreed to be paid by such Party
pursuant to such action, including any costs or expenses incurred that exceed
the amounts recovered by such Party.

 
- 18 -

--------------------------------------------------------------------------------


 
 
6.2.5.
Declaratory Judgments.  Each Party will provide the other Party with immediate
written notice of any declaratory judgment action or other claim or action
brought by a Third Party in the Territory that alleges the invalidity,
unenforceability or noninfringement of any Controlled Release Patent Right or
any Patent Right in Landec Improvements, Monsanto Improvements or Joint
Improvements.  The Responsible Party will have the first right, but not the
obligation, at its own expense, to defend the Patent Rights in any such
declaratory judgment action.  The Responsible Party will notify the other Party
within fifteen (15) business days of receiving written notice of such
declaratory judgment action as to whether it intends to defend such declaratory
judgment action (or if appropriate such lesser period as is necessary so as to
give the other Party a reasonable period in which to respond to such declaratory
judgment action).  If, after the expiration of such period, the Responsible
Party has not notified the other Party of its intent to defend such declaratory
judgment action, then the other Party will have the right, but not the
obligation, to defend such declaratory judgment action, provided that the
Responsible Party will fully cooperate with the other Party in the event that
the Responsible Party decides not to defend such declaratory judgment
action.  Furthermore, the Responsible Party will bear all the expenses of such
litigation.  Neither Party will consent to the entry of any judgment or enter
into any settlement with respect to such declaratory judgment action without the
prior written consent of the other Party (which consent will not unreasonably be
withheld) if such judgment or settlement includes a finding or agreement that
any Patent Right is invalid or unenforceable, or would enjoin or grant other
equitable relief against the other Party.  Each Party will cooperate (including
by executing any documents required to enable the other Party to participate in
such litigation) with the other Party in the defense of any declaratory judgment
action brought by a Third Party relating to the Patent Rights in accordance with
this Section 6.2.5 and will have the right to consult with the other Party and
to participate in and be represented by independent counsel in such litigation
at its own expense.

 
 
6.3.
Defense of Third Party Infringement Action.

 
 
6.3.1.
Notice.  In the event of any actual or threatened suit against a Party or the
Affiliates or sublicensees of a Party (the “Sued Party”) alleging that
commercialization of the Licensed Products in the Territory infringes or will
infringe such Third Party’s Patent Rights (an “Infringement Suit”), the Sued
Party will promptly give written notice of such Infringement Suit to the other
Party.

 
 
6.3.2.
Landec’s Right to Defend.  Landec will have the first right, but not the
obligation, through counsel reasonably acceptable to Monsanto, to assume
direction and control of the defense of claims arising from the practice of
technology covered by the Controlled Release Patent Rights or Patent Rights in
Landec Improvements and Joint Improvements, including the right to settle such
claims, provided that (i) Landec will obtain the prior written consent of
Monsanto to settle such claims, and (ii) to the extent Monsanto is a named party
to the Infringement Suit, Monsanto may, upon written notice to Landec, assume at
Monsanto’s cost its own defense of any claims against Monsanto in such suit, in
which event Landec will have no authority to act on Monsanto’s behalf with
respect to the defense of such claims.

 
- 19 -

--------------------------------------------------------------------------------


 
 
6.3.3.
Monsanto’s Right to Defend.  Monsanto will have the first right, but not the
obligation, through counsel reasonably acceptable to Landec, to assume direction
and control of the defense of claims arising from the practice of Monsanto
Improvements, including the right to settle such claims, provided that (i)
Monsanto will obtain the prior written consent of Landec (which consent will not
unreasonably be withheld) if such settlement includes a finding or agreement
that any Patent Right in a Monsanto Improvement is invalid or unenforceable or
otherwise adversely affects Landec, and (ii) to the extent Landec is a named
party to the Infringement Suit, Landec may, upon written notice to Monsanto,
assume at Landec’s cost its own defense of any claims against Landec in such
suit, in which event Monsanto will have no authority to act on Landec’s behalf
with respect to the defense of such claims.

 
 
6.3.4.
Cooperation and Communication.  Upon the other Party’s request and at the other
Party’s expense, each Party will offer reasonable assistance in connection with
the defense of an Infringement Suit.  Each Party will keep the other Party
reasonably and timely informed of the status and progress of the litigation and
will provide the other Party with the opportunity to make suggestions and
comments regarding such defense, provided, however, that the other Party will
provide any such comments sufficiently in advance of any filing dates to allow
for consideration by Party responsible for defending the Infringement Suit, and
further provided that it will be within such responsible Party’s reasonable
discretion whether to incorporate such suggestions or comments.  If a Party
notifies the other Party in writing that it does not wish to assume direction
and control of defending an Infringement Suit pursuant to either Section 6.3.2
or 6.3.3, the other Party will have the right, but not the obligation to, at its
sole cost and expense, to defend against such claims, provided, however, that
such Party will obtain the written consent of the other Party prior to ceasing
to defend, settling or otherwise compromising such claims.

 
 
6.4.
Patent Term Restoration.  The Parties hereto will cooperate with each other in
obtaining patent term restoration in the Territory where applicable to the
Controlled Release Patent Rights related to any Licensed Product, including
under 35 U.S.C. § 156.  If elections with respect to obtaining such patent term
restoration are to be made, Landec will make such election and Monsanto will
abide by such election.

 
- 20 -

--------------------------------------------------------------------------------


 
7.
Confidentiality.

 
 
7.1.
Confidential Information.  Each Party will treat as confidential all
Confidential Information of the other Party, will not use such Confidential
Information except as set forth in this Agreement, and will use its best efforts
not to disclose such Confidential Information to any Third Party.  Without
limiting the foregoing, each of the Parties will use at least the same degree of
care which it uses to prevent the disclosure of its own Confidential Information
of like importance to prevent the disclosure of Confidential Information
disclosed to it by the other Party under this Agreement.  Each Party will
disclose Confidential Information of the other Party only to its directors,
officers, employees, consultants and advisors who have a need to know such
information in order for such Party to carry out the activities and transactions
contemplated by this Agreement.  Each Party will promptly notify the other Party
of any actual or suspected misuse or unauthorized disclosure of the other
Party’s Confidential Information.

 
 
7.2.
Exceptions.  Notwithstanding the above, neither Party will have liability to the
other with regard to any Confidential Information of the other which the
receiving Party can prove:

 
 
7.2.1.
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;

 
 
7.2.2.
became generally available to the public or otherwise part of the public domain
after its disclosure or development, as the case may be, other than through any
act or omission of the receiving Party;

 
 
7.2.3.
was known by the receiving Party, without restriction, at the time of disclosure
by the disclosing party and the receiving party has documentary evidence to that
effect;

 
 
7.2.4.
was disclosed to the receiving Party, without restriction, by a Third Party who
had no obligation to the disclosing Party not to disclose such information to
others; or

 
 
7.2.5.
was independently discovered or developed by or on behalf of the receiving Party
without the use of any Confidential Information belonging to the disclosing
Party and the receiving Party has documentary evidence to that effect.

 
 
7.3.
Authorized Disclosure and Use.

 
 
7.3.1.
Disclosure.  Notwithstanding the foregoing provisions of Section 7.1, each Party
may disclose Confidential Information belonging to the other Party to the extent
such disclosure is reasonably necessary to:

 
7.3.1.1.
file or prosecute patent applications as contemplated by this Agreement;

 
- 21 -

--------------------------------------------------------------------------------


 
7.3.1.2.
prosecute or defend litigation; and

 
7.3.1.3.
comply with applicable Laws and regulations.

 
 
7.3.2.
Advanced Notice.  In the event a Party will deem it reasonably necessary to
disclose Confidential Information belonging to the other Party pursuant to
Section 7.3.1 above, the disclosing Party will to the extent possible give
reasonable advance notice of such disclosure to the other Party and take
reasonable measures to ensure confidential treatment of such information.

 
 
7.3.3.
Use.  Notwithstanding the foregoing provisions of Section 7.1, each Party will
have the right to use the other Party’s Confidential Information in carrying out
its responsibilities or exercising its rights under this Agreement, or as
otherwise expressly authorized by this Agreement.

 
 
7.4.
SEC Filings and Other Disclosures.  Either Party may disclose the terms of this
Agreement (a) to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable Laws, including, without limitation,
the rules and regulations promulgated by the United States Securities and
Exchange Commission and (b) in connection with a prospective acquisition,
merger, financing or license for such Party, to prospective acquirers or merger
candidates or to existing or potential investors or licensees, provided that
prior to such disclosure each such candidate or investor will be agree in
writing to be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this Section 7.  If a Party discloses
this Agreement or any of the terms hereof in accordance with Section 7.4(a),
such Party agrees, at its own expense, to seek confidential treatment of
portions of this Agreement or such terms, as may be reasonably requested by the
other Party.

 
 
7.5.
Public Announcements.  The Parties agree that either Party may make a public
announcement regarding this Agreement or concerning the subject of this
Agreement, provided that the other Party has a chance to review and comment
prior to the release of such public announcement.

 
8.
Representations, Warranties and Covenants.

 
 
8.1.
Representations, Warranties and Covenants of Each Party.  Each of the Parties
represents, warrants, and covenants to the other Parties as follows:

 
 
8.1.1.
It is a corporation or entity duly organized and validly existing under the laws
of the state or other jurisdiction of its incorporation or formation.

 
 
8.1.2.
The execution, delivery and performance of this Agreement by such Party has been
duly authorized by all requisite corporate action and does not require any
shareholder action or approval.

 
- 22 -

--------------------------------------------------------------------------------


 
 
8.1.3.
It has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.

 
 
8.1.4.
The execution, delivery and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (i) the provisions of its charter or operative documents or
bylaws; (ii) any order, writ, injunction or decree of any court or governmental
authority entered against it or by which any of its property is bound; or (iii)
any applicable law, rule, regulation or permit.

 
 
8.1.5.
It will at all times comply with all material laws and regulations applicable to
its activities under this Agreement.

 
 
8.2.
Additional Representations, Warranties of Landec.  In addition to the
representations, warranties and covenants made by Landec elsewhere in this
Agreement, Landec hereby represents, warrants, and covenants to Monsanto that:

 
 
8.2.1.
Landec solely owns all right, title and interest in the Licensed Technology or
otherwise has the right to grant the licenses granted hereunder and that
Exhibits A, B and C are, to the best of Landec’s knowledge, complete and
accurate as of the Effective Date.

 
 
8.2.2.
As of the Effective Date, the Controlled Release Patent Rights and Other Landec
Patent Rights are existing and, to the best of Landec’s knowledge, are not
invalid or unenforceable, in whole or in part.

 
 
8.2.3.
To the best of Landec’s knowledge, the practice of the Controlled Release Patent
Rights and Other Landec Patent Rights and the commercialization of any Licensed
Product in the Field do not and will not infringe any issued patents or other
intellectual property rights owned or possessed by any Third Party, and Landec
has not received any charge, complaint, demand or notice alleging such
infringement.

 
 
8.3.
Representation by Legal Counsel.  Each Party hereto represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will exist or be implied against the Party which drafted such terms
and provisions.

 
 
8.4.
No Inconsistent Agreements.  No Party has in effect and after the Effective Date
no Party will enter into any oral or written agreement or arrangement that is or
would be inconsistent with its obligations under this Agreement.

 
 
8.5.
Warranty Disclaimer.  THE FOREGOING WARRANTIES OF LANDEC ARE IN LIEU OF ANY
OTHER WARRANTIES, AND THE LICENSED TECHNOLOGY, POLYMER AND FORMULATION ARE
PROVIDED TO MONSANTO “AS IS” AND WITHOUT ANY WARRANTY OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE,
ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED AND DISCLAIMED.

 
- 23 -

--------------------------------------------------------------------------------


 
9.
Term and Termination.

 
 
9.1.
Term.  If not earlier terminated as provided in this Section 9, and subject to
Section 3.4.3, the term of this Agreement (the “Term”) shall expire on December
1, 2011.

 
 
9.2.
Termination by Monsanto.  Monsanto may terminate this Agreement at any time
during the Term, provided that Monsanto complies with the following conditions:

 
 
9.2.1.
Termination Fee.  At the time of termination, Monsanto will pay four million
dollars ($4,000,000) (the “Termination Fee”) to Landec Ag; and

 
 
9.2.2.
Annual Payments and Annual Supply Fees.  Notwithstanding termination of this
Agreement, Monsanto will continue to owe any remaining Annual Payments and
Annual Supply Fees in accordance with the payment schedules set forth in
Sections 3.1 and 4.4.1, respectively, provided, however, that Monsanto, at its
election, may accelerate the payment schedules and pay to Landec Ag the total
remaining Annual Payments and Annual Supply Fees upon the date of termination of
this Agreement, and will accelerate such payment schedules upon exercise of the
License Purchase Option in accordance with Section 3.4.1

 
 
9.3.
Termination for Cause.  Either Party may terminate this Agreement at any time
during the Term by giving written notice to the other Party in the event that
the other Party commits a material breach of its obligations under this
Agreement and such breach remains uncured for sixty (60) days, measured from the
date written notice by certified carrier or equivalent of such breach is given
to the breaching Party, provided, however, that if such breach is not
susceptible of cure within the stated period and the breaching Party uses
diligent, good faith efforts to cure such breach, the stated period will be
extended by an additional sixty (60) days.  If the alleged breach relates to
nonpayment of any amount due under this Agreement, the sixty (60) day cure
period will be tolled pending resolution of any bona fide dispute between the
Parties as to whether such payment is due.  If Landec terminates this Agreement
under this Section 9.3 due to Monsanto’s uncured material breach, then on the
date of termination, Monsanto will owe the Termination Fee and any remaining
Annual Payments or Annual Supply Fees that would have been paid by Monsanto had
this Agreement not been terminated by Landec under this Section 9.3.  If
Monsanto terminates this Agreement under this Section 9.3 due to Landec’s
uncured material breach, then Monsanto will not be required to pay any
Termination Fee or any remaining Annual Payments or Annual Supply Fees.  Any
dispute over what constitutes an uncured material breach by a Party will be
resolved pursuant to the dispute resolution mechanisms under Section 11.8.

 
- 24 -

--------------------------------------------------------------------------------


 
 
9.4.
Effects of Termination.

 
 
9.4.1.
Upon termination of this Agreement under Section 9.2 or 9.3, all rights and
licenses granted by Landec to Monsanto hereunder will automatically terminate.

 
 
9.4.2.
Except as expressly provided herein, the termination of this Agreement will not
relieve the Parties of any obligation accruing prior to termination.  Any and
all Confidential Information and materials provided pursuant to this Agreement
will be promptly returned to the disclosing party or destroyed at the written
request of the disclosing party.

 
 
9.4.3.
Upon termination of this Agreement for any reason, all sublicenses granted by
Monsanto will terminate, although both Monsanto and its sublicensees may, after
termination, sell Licensed Product in inventory at the time of termination.

 
 
9.5.
Survival of Certain Obligations.  The following provisions of this Agreement
will survive the termination of the Agreement:  Section 2.2 (License Grants to
Landec), Section 6 (Intellectual Property), Section 7 (Confidentiality), Section
8 (Representations, Warranties and Covenants, Section 9.4 (Effects of
Termination), Section 9.5 and Section 11 (Miscellaneous Terms).  Any expiration
or early termination of this Agreement will be without prejudice to the rights
of either Party against the other accrued or accruing under this Agreement
before termination.

 
10.
Indemnification.

 
 
10.1.
Indemnification by Landec.

 
 
10.1.1.
Subject to Section 10.3 below, until the end of the Term or such earlier time as
(a) the effective date of the Perpetual License Agreement or (b) the early
termination of this Agreement in accordance with Sections 9.2 or 9.3, Landec
will indemnify, defend and hold harmless Monsanto and its directors, officers,
employees and agents (each, a “Monsanto Indemnified Party”) from and against any
and all liability, loss, damage, expense (including reasonable attorneys’ fees
and expenses) and cost (collectively, a “Liability”) that a Monsanto Indemnified
Party may be required to pay to one or more Third Parties resulting from or
arising out of:

 
- 25 -

--------------------------------------------------------------------------------


 
(x) any claims of any nature by Third Parties to the extent arising out of the
actual or alleged infringement or violation of any Third Party right by
exploitation of the Controlled Release Patent Rights or and Other Landec Patent
Rights in the manner contemplated by this Agreement; or
 
(y) any claims (or series of related claims) by Third Parties relating to or
arising out of any alleged failure of, or deficiency in the Formulation
performance (“Performance Claims”), subject to the limitations of Section 10.1.2
below; provided that Landec will only be responsible for indemnification under
this Section 10.1.1(b) if (i) such Performance Claims relate to Licensed Product
sold by Monsanto during the first year of the Term and (ii) when Monsanto sold
Licensed Product to the Third Party making the Performance Claim, Monsanto used
the same contractual limitation of liability and warranty disclaimer language as
used by Landec when Landec sold Licensed Product prior to the Effective Date,
the form of which appears on Exhibit D.
 
(z) the material breach by Landec of any of its representations, warranties or
covenants set forth herein, except, in each case, to the extent caused by the
gross negligence or willful misconduct of Monsanto or any Monsanto Indemnified
Party.
 
 
10.1.2.
Notwithstanding Section 10.1.1, Landec’s obligations under Section 10.1 will not
apply to any Liability to the extent it arises out of:

 
(a) specifications provided by Monsanto that are prepared without collaboration
with Landec;
 
(b) modifications of any Licensed Technology at the request of Monsanto, which
are not covered by Landec Improvements, or that materially alter the form or
functionality thereof;
 
(c) any claims of any nature by Third Parties to the extent arising out of the
actual or alleged infringement or violation of any Third Party right by
Monsanto’s exploitation of the Monsanto Improvements; or
 
(d) combinations of any of the Licensed Technology by Monsanto with any product
not provided by Landec, provided that such combination materially alters the
form or function of the Licensed Technology or that such Liability arises out of
or relates to the use of such non-Landec product (clauses (a), (b), (c), and (d)
are herein collectively referred to as “Held Back Claims”).
 
 
10.2.
Indemnification by Monsanto.  Subject to Section 10.3 below, until the end of
the Term or such earlier time as (a) the effective date of the Perpetual License
Agreement or (b) the early termination of this Agreement in accordance with
Sections 9.2 or 9.3, Monsanto will indemnify, defend and hold harmless Landec
and their respective directors, officers, employees and agents (each, a “Landec
Indemnified Party”) from and against all Liabilities that a Landec Indemnified
Party may be required to pay to one or more Third Parties resulting from or
arising out of:

 
- 26 -

--------------------------------------------------------------------------------


 
(a) any Held Back Claim; or
 
(b) any claims of any nature by Third Parties to the extent arising out of any
Licensed Product sold by Monsanto, except to the extent that Monsanto is
entitled to indemnification from Landec under Section 10.1 above.
 
(c) the material breach by Monsanto of any of its representations, warranties or
covenants set forth herein, except, in each case, to the extent caused by the
gross negligence or willful misconduct of Landec or any Landec Indemnified
Party.
 
 
10.3.
Conditions to Indemnification.  In any claim for defense or indemnification
hereunder, the indemnified party must (a) give the indemnifying party prompt
written notice of the applicable claim; (b) reasonably cooperate with the
indemnifying party at the indemnifying party’s request and expense, in the
defense or settlement of the claim; and (c) give the indemnifying party the
right to control the defense or settlement of the claim, except that the
indemnifying party will not enter into any settlement that adversely affects the
indemnified party’s rights or obligations without the indemnified party’s proper
express written consent, which will not be unreasonably withheld or
delayed.  The indemnified party may participate in the defense or settlement of
any such claim at its own expense with counsel of its choosing.  Notwithstanding
the foregoing, any failure of the indemnified party to comply with the
provisions of this Section 10.3 will not relieve the indemnifying party of any
defense or indemnity obligations hereunder except to the extent that the
indemnifying party is prejudiced by such failure.

 
 
10.4.
Limitations of Indemnification.

 
 
10.4.1.
Limitation of Obligations and Liability.  Notwithstanding anything to the
contrary, neither Landec nor Monsanto will be obligated to indemnify the other
Party pursuant to Sections 10.1 or 10.2 above unless and until the total amount
of losses incurred by the other Party exceeds two hundred and fifty thousand
dollars ($250,000) (the “Threshold”) in the aggregate, at which time the
indemnifying party will be responsible for all losses and not just those losses
in excess of the Threshold.  In no event will either Landec or Monsanto be
liable under this Agreement for any amounts aggregating in excess of five
million dollars ($5,000,000) (the “Cap”), provided, however, that (a) the Cap
will not apply to any payments owed by Monsanto to Landec pursuant to this
Agreement and (b) neither the Threshold nor the Cap will apply to Landec’s
indemnification obligations under Section 10.1.1(b) to the extent there are
Performance Claims during the first year of the Term.

 
- 27 -

--------------------------------------------------------------------------------


 
 
10.4.2.
Incidental and Consequential Damages.  NO PARTY WILL BE LIABLE UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR
ANY PUNITIVE, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER,
EXCEPT IN CONNECTION WITH A BREACH OF SECTION 7 ABOVE OR FOR LIABILITY ARISING
OUT OF A PARTY EXCEEDING THE SCOPE OF ANY LICENSE GRANTED TO SUCH PARTY
HEREUNDER.

 
 
10.5.
Sole Remedy.  The indemnification obligations under this Section 10 will be the
indemnifying Party’s sole obligation and the indemnified Party’s sole remedy
with respect to any breach of Section 8 or other event giving rise to
indemnification hereunder.

 
11.
Miscellaneous Terms.

 
 
11.1.
General Payment Terms.

 
 
11.1.1.
Currency.  All amounts payable and calculations hereunder will be in United
States dollars.

 
 
11.1.2.
Wire Transfer.  All payments by Monsanto to  under this Agreement will be by
wire transfer of immediately available funds in U.S. dollars to the bank
account(s) designated in writing by Landec.

 
 
11.1.3.
Late Payments.  If any payment due under this Agreement, including, without
limitation, Annual Payments under Section 3.1, Annual Supply Fees under Section
4.4.1, invoiced amounts for the supply of Polymer under Section 4.4.2, or
invoiced amounts for Operating Services under Section 5.4.1, is overdue by more
than thirty (30) days, Monsanto will pay interest on such overdue amount at an
annual percentage rate equal to the Prime Rate (as published in the “Money
Rates” table of The Wall Street Journal on the due date) plus five percent (5%).

 
 
11.2.
Assignment.  Neither this Agreement nor any interest hereunder will be
assignable by either Party without the prior written consent of the other Party,
which consent will not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, a Party may make such an assignment without the other Party’s consent
to Affiliates or to a successor to substantially all of the business of such
Party to which this Agreement relates, whether pursuant to a merger, sale of
stock, sale of assets or other transaction.  This Agreement will be binding upon
the successors and permitted assigns of the Parties and the name of a Party
appearing herein will be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.  Any assignment not in accordance with this Section 11.2 will be null
and void.

 
- 28 -

--------------------------------------------------------------------------------


 
 
11.3.
Amendment.  No amendment, modification or supplement of any provision of this
Agreement will be valid or effective unless made in writing and signed by a duly
authorized officer of each Party.

 
 
11.4.
Waiver.  No provision of the Agreement will be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 
 
11.5.
Governing Law and Jurisdiction.  This Agreement, the rights of the Parties and
all claims arising under or in connection herewith, will be governed by and
interpreted in accordance with the domestic substantive laws of the State of New
York, without regard to any choice or conflict of law principles that would
cause the application of the laws of any other jurisdiction, and will be subject
to the exclusive jurisdiction of the State and Federal Courts located in New
York, New York.

 
 
11.6.
UN Convention on Contracts for Sale of Goods.  The parties expressly agree that
the United Nations Convention on Contracts for the International Sale of Goods
will not apply to this Agreement.

 
 
11.7.
Bankruptcy.  The Parties agree that the licenses granted hereunder are subject
to Section 365(n) of the U.S. Bankruptcy Code.

 
 
11.8.
Dispute Resolution.  Any disputes, other than disputes regarding the
construction, validity or enforcement of patents (which disputes will be
resolved by legal proceedings to be held subject to the requirements of  Section
11.5 (Governing Law and Jurisdiction)), arising between the Parties relating to,
arising out of or in any way connected with this Agreement or any term or
condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, will be
resolved as follows:

 
 
11.8.1.
Senior Management.  Within sixty (60) days after the request of any Party that
reasonably believes the Parties have been unable to resolve a matter, the chief
executive officer of Landec Corporation and the Executive Vice President – North
America Commercial of Monsanto (or their designees) (the “Representatives”),
will meet in person at a mutually acceptable time and location or by means of
telephone or video conference to attempt to resolve the matter or negotiate a
settlement.

 
 
11.8.2.
Arbitration.  If the Representatives are not able to resolve the dispute within
thirty (30) days of their first meeting or within such extended period as they
agree upon, either Party may submit the matter to binding arbitration in
accordance with this Section 11.8.2.  Except as specified below, the arbitration
will be conducted in accordance with the rules of, and under the auspices of,
the American Arbitration Association (the “AAA”).  The arbitration will be
conducted by a single arbitrator with relevant technical expertise who is
jointly selected by the Parties or, if the Parties cannot mutually agree, is
selected by the AAA administrator and is not employed by and does not have a
material financial relationship with, a Party or any of its Affiliates or
sublicensees.  The location of the arbitration will be in New York, New
York.  This Agreement will remain in effect pending completion of the
proceedings brought under this Section 11.8.2.  Within ten (10) business days
after the arbitrator is selected, each Party will submit to the arbitrator that
Party’s proposed resolution of the dispute and justification therefor.  All
arbitration proceedings must be completed within thirty (30) days after the
arbitration is convened.  The Parties hereby agree that the arbitrator has
authority to issue rulings and orders regarding all procedural and evidentiary
matters that the arbitrator deems reasonable and necessary with or without
petition therefor by the Parties as well as the final ruling and
judgment.  Rulings will be issued by written order summarizing the arbitration
proceedings.  Any judgment or award by the arbitrator in any dispute will have
the same force and effect as the final judgment of a court of competent
jurisdiction.  Nothing in this arbitration clause will prevent either Party from
seeking a pre-award attachment of assets or preliminary relief to enforce its
rights in intellectual property or confidentiality obligations under this
Agreement, or to enjoin any event that might cause irreparable injury, in a
court of competent jurisdiction prior to an award on the merits by the
arbitrator.

 
- 29 -

--------------------------------------------------------------------------------


 
 
11.9.
Descriptive Headings.  The descriptive headings of this Agreement are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Agreement.

 
 
11.10.
Notices. Any consent, notice or report required or permitted to be given or made
under this Agreement by one of the Parties hereto to the other will be in
writing and delivered by hand or sent by nationally recognized overnight
delivery service, prepaid registered or certified air mail, or by facsimile
confirmed by prepaid, registered or certified mail letter, and will be deemed to
have been properly served to the addressee upon receipt of such written
communication, in any event to the following addresses:

 
If to Landec Corporation, to:


3603 Haven Avenue
Menlo Park, CA 94025
Attention:  Chief Financial Officer
Phone:  (650) 306-1650
Fax:  (650) 368-9818
 
- 30 -

--------------------------------------------------------------------------------


 
If to Landec Ag, to:


Natarajan Balachander, Ph.D.
Vice President, Research and Manufacturing
201 N. Michigan
Oxford, Indiana 47971
Phone:  (765) 385-1000 ext. 101
Fax:  (765) 385-0598


With a copy to:


Ropes & Gray LLP
One Embarcadero Center Suite 2200
San Francisco, CA 94111-3627
Boston, MA 02110
Attn:  Geoff Leonard, Esq.
Phone:  415-315-6300
Fax:  415-315-6350


If to Monsanto, to:


Monsanto Company
800 N. Lindbergh Boulevard
St. Louis, Missouri  63167
Telephone:  (314) 694-1000
Telecopier:  (314) 694-6399
Attn: Vice President - Manufacturing


With copy to:


Monsanto Company
800 N. Lindbergh Boulevard
St. Louis, Missouri  63167
Telephone:  (314) 694-1000
Telecopier:  (314) 694-6399
Attn: General Counsel’s Office
 
With an additional copy to:


Bryan Cave LLP
One Metropolitan Square
211 N. Broadway, Suite 3600
St. Louis, Missouri  63102
Telephone:  (314) 259-2455
Telecopier:  (314) 259-2020
Attn:  Denis P. McCusker


 
11.11.
Entire Agreement.  This Agreement, together with all exhibits hereto,
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties and cancels and supersedes any and all prior
negotiations, correspondence, understandings and agreements, whether oral or
written, between the Parties respecting the subject matter hereof and thereof,
including the Original Agreement.

 
- 31 -

--------------------------------------------------------------------------------


 
 
11.12.
Force Majeure. Except for obligations to make payments under this Agreement,
neither Party will be liable to the other for delay or failure in the
performance of the obligations on its part contained in this Agreement if and to
the extent that such failure or delay is caused by acts of God, war, terrorism
(actual or threatened), strikes, revolutions, lack or failure of transportation
facilities, Laws or other causes that are beyond the reasonable control of such
Party.  A Party will notify the other Party promptly in the event any force
majeure event arises, giving an indication of the likely extent and duration
thereof, and will use all Commercially Reasonable Efforts to resume performance
of its obligations as soon as practicable, provided, however, that neither Party
will be required to settle any labor dispute or disturbance.  In the event that
a Party’s performance is suspended for more than six (6) months because of a
Force Majeure Event, the Parties hereto will consult with each other to
determine whether this Agreement should be modified.  In no event will this
Section 11.12 serve to extend the Term of this Agreement.

 
 
11.13.
Severability.  If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same will not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement will be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible.  In any such event,
this Agreement will be construed as if such clause of portion thereof had never
been contained in this Agreement, and there will be deemed substituted therefore
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by applicable law.

 
 
11.14.
No Implied License.  Each Party recognizes that except for the licenses
expressly set forth in this Agreement, nothing in this Agreement will be
construed as granting a license, whether by implication, operation of law or
otherwise.

 
 
11.15.
Basis of Bargain.  Each Party recognizes and agrees that the warranty
disclaimers and liability and remedy limitations in this Agreement are material
bargained for bases of this Agreement and that they have been taken into account
and reflected in determining the consideration to be given by each Party under
this Agreement and in the decision by each Party to enter into this Agreement.

 
 
11.16.
Further Actions.  Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of the Agreement.

 
- 32 -

--------------------------------------------------------------------------------


 
 
11.17.
Independent Contractors.  Both Parties are independent contractors under this
Agreement.  With the exception of sales and marketing agency relationship
created under Section 5.3, nothing herein contained will be deemed to create an
employment, agency, joint venture or partnership relationship between the
Parties hereto or any of their agents or employees, or any other legal
arrangement that would impose liability upon one Party for the act or failure to
act of the other Party.  With the exception of sales and marketing agency
relationship created under Section 5.3, neither Party will have any express or
implied power to enter into any contracts or commitments or to incur any
liabilities in the name of, or on behalf of, the other Party, or to bind the
other Party in any respect whatsoever.

 
 
11.18.
Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or electronic transmission), each of which need not
contain the signature of more than one Party, but all such counterparts taken
together will constitute one and the same agreement.

 
[Signature page follows.]
 
- 33 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.
 
Landec Corporation
Monsanto Company

 
By:
/s/ Gary T. Steele
 
By:
/s/ Mike De Marco
   
(Signature)
   
(Signature)
 



Name:
Gary T. Steele
 
Name:
Mike De Marco
 
Title:
President and Chief Executive Officer
Title:
Vice President Strategy and Finance

 
Landec Ag, LLC
     
By:
/s/ Gary T. Steele
   
(Signature)
       
Name:
 Gary T. Steele
 
Title:
 President and Chief Executive Officer

 

--------------------------------------------------------------------------------

